Case 2:17-cv-00984-ODW-JC Document 94 Filed 04/09/19 Page 1 of 2 Page ID #:1469

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                                                   CASE NUMBER:


  KARI EISENACHER, et al.                                            2:17−cv−00984−ODW−JC
                                                   Plaintiff(s),

           v.
  BMW OF NORTH AMERICA, LLC, et al.
                                                                     NOTICE TO FILER OF DEFICIENCIES IN
                                                 Defendant(s).       ELECTRONICALLY FILED DOCUMENTS




  PLEASE TAKE NOTICE:

  The following problem(s) have been found with your electronically filed document:

  Date Filed:         4/8/2019
  Document Number(s):                 90
  Title of Document(s):              Notice (Other) by plaintiff
  ERROR(S) WITH DOCUMENT:

  Incorrect event selected. Correct event to be used is: Errata




  Other:

  Note: To assist in a search for correct events, please use the "SEARCH" option for a "key word" to narrow the
  selection process
  Note: In response to this notice, the Court may: 1) order an amended or corrected document to be filed; 2) order the
  document stricken; or 3) take other action as the Court deems appropriate. You need not take any action in response to this
  notice unless and until the Court directs you to do so.


                                                  Clerk, U.S. District Court

  Dated: April 9, 2019                            By: /s/ Linda Chai Linda_Chai@cacd.uscourts.gov
                                                     Deputy Clerk

  cc: Assigned District Judge and/or Magistrate Judge



   G−112A(10/13) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
Case 2:17-cv-00984-ODW-JC
      Please refer to the Court’s websiteDocument     94 Filedfor
                                         at www.cacd.uscourts.gov 04/09/19
                                                                    Local Rules,Page  2 Orders,
                                                                                 General of 2 and
                                                                                                Page ID #:1470
                                                                                                  applicable forms.




    G−112A(10/13) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
